Citation Nr: 0113145	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for residual scar of a shell fragment wound to the right 
periorbital tissues, status post skull fracture.

2. Entitlement to an initial compensable rating for residual 
of a shell fragment wound to the right hand, diagnosed as 
digital nerve injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
September 1996. The veteran was awarded the Purple Heart and 
Combat Infantry Badge. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection and awarded 
non-compensable evaluations for hemorrhoids, malaria, status 
post cholecystectomy and diverticulosis, fracture of the left 
ankle, residual of a shell fragment wound to the right 
shoulder and right groin, residual scar of a shell fragment 
wound to the right periorbital tissues (status post skull 
fracture), residual of a shell fragment wound to the right 
hand (diagnosed as digital nerve injury), and allergic 
rhinitis, effective October 1, 1996 (the day following 
separation from active service).  See 38 C.F.R. § 
3.400(b)(2)(i) (2000).  By the same rating decision, service 
connection was granted for hypertension, degenerative joint 
disease of the lumbar spine at L5-S1, thoracic spine at T11-
12, cervical spine at C5-C6, C6-C7, and the left hand, each 
evaluated as 10 percent disabling effective October 1, 1996.  
The RO also denied service connection for scoliosis of the 
lumbar spine with a transitional vertebra and rudimentary 
rib, deviated nasal septum status post septoplasty, and 
degenerative joint disease of the right hand and right hip.  

The veteran was notified in May 1997 of the RO decision and 
his appellate rights. In July 1997, the veteran filed a 
notice of disagreement which specifically disagreed with the 
non-compensable ratings assigned for residual scar of a shell 
fragment wound to the right periorbital tissues, status post 
skull fracture, and residual of a shell fragment wound to the 
right hand, diagnosed as digital nerve injury.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). In January 1999, the RO 
issued a statement of the case as to these issues. In March 
1999, the veteran filed a timely VA Form 9 to perfect his 
appeal. See 38 C.F.R. §§ 20.302(b), 20.305(a) (2000). In May 
1999, the RO granted a 10 percent rating evaluation for 
residual scar of a shell fragment wound to the right 
periorbital tissues, status post skull fracture, effective 
from October 1, 1996.  The Board notes that in a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum available benefit allowed by law and 
regulation. Therefore, it follows that such a claim remains 
in controversy where less than the maximum benefit is 
awarded. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A review of all documents reasonably reveals that the 
claimant is seeking to reopen the claim of service connection 
for degenerative joint disease of the right hand. See 
Statement of Accredited Representation in an Appealed Case 
dated in September 1999. In such a case as this, where the 
claim has not been developed for appellate review, the Board 
is required to return the issue to the RO for development and 
adjudication of the issue. See Brannon v. West, 12 Vet. App. 
32, 34 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

The record reflects that the veteran requested a personal 
hearing in July 1997. In January 1999, the veteran's 
accredited representative canceled the request pending 
further development of the claims. In March 1999, the veteran 
requested a hearing before a Member of the Board. The RO 
provided notice of the scheduled travel Board hearing in 
February 2001. At the veteran's request, the accredited 
representative canceled the hearing. See 38 C.F.R. § 
20.704(e) (2000). 


REMAND

Pursuant to recently enacted legislation, the VA must make 
"reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary." See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter, "VCAA"). This duty to 
assist includes providing the claimant with a thorough and 
contemporaneous examination when, as in the instant case, 
medical examinations are necessary to make a decision on the 
claims. See VCAA, § 3(a) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 19.9 (2000).

The veteran contends that initial higher ratings are 
warranted for residual scar of a shell fragment wound to the 
right periorbital tissues, status post skull fracture, and 
the residual shell fragment wound to the right hand, 
diagnosed as a digital nerve injury in service. See Fenderson 
v. West, 12 Vet. App. 119 (1999). In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA. However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.


A. Right periorbital tissues
 
In brief, the February 1999 VA scars examination reflects a 
14-centimeter disfiguring scar of the right periorbital and 
temporal area (scar extending from the orbit over the right 
ear). The temporal area is slightly depressed, with some loss 
of underlying tissue. The scar is slightly less pigmented 
than the surrounding normal skin. The rating schedule 
provides that when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the current 10 percent rating under Diagnostic 
Code 7800 may be increased to 30 percent. See 38 C.F.R. § 
4.118 (2000). With that in mind, the report of the February 
1999 VA scars examination reflects that pictures were to be 
included. No photographs are associated with the report of 
examination or the claims folder. The Board is of the opinion 
that additional development is warranted prior to determining 
whether the veteran is entitled to a higher initial rating 
for residual scar of a shell fragment wound to the 
periorbital tissues.  


B.  Right hand

The veteran contends that the residual of a shell fragment 
wound of the right hand manifested by limited sensory 
perception warrants an initial compensable rating. 
The evidence of record reflects that the veteran is right 
hand dominant. The veteran is employed at a desk job with 
computers. Surface Electrode EMG results dated in August 1994 
reflect decreased "SNAP" measurements in the right hand 
(ulnar sensory, ulnar latency, median sensory, and median 
latency). In May 1996, the veteran underwent surgery on his 
right hand at Brooke Army Medical Center to remove a shell 
fragment that was affecting the nerves in his hand. An 
operative report is not associated with the claims file.  

In brief, VA examinations dated in November 1996 reflect a 
scar as well as a well healed z-type incision in the palm of 
the right hand, at the base of the thenar eminence, which has 
produced some numbness but no dysfunction in the use of the 
hand.  In July 1997, the veteran reported experiencing a 
funny feeling inside his hand since the 1996 surgery.  He 
reportedly has to stretch his fingers to find some relief.  A 
service department X-ray of the right hand taken in 1995 was 
read as showing degenerative changes and included the 
impression of degenerative joint disease as noted.  This 
report was received in July 1997.  The representative argued 
that the veteran was service-connected for arthritis under 
Diagnostic Code 5003 and should receive consideration for 
arthritis in the right hand disability rating.  The Board 
observes that service connection for arthritis of the right 
hand was denied in April 1997 as not well grounded.  

The February 1999 VA scar examination reflects limited 
sensory perception by veteran's report and a 6-centimeter 
scar in the palm of the right hand. While the report of the 
February 1999 peripheral nerves examination reflects that 
neurologically, the examination was normal and that there was 
no limitation of function because of the right hand scar, the 
examiner noted that no medical records were available. 
Considering the August 1994 report of sensory nerve 
impairment and the veteran's report of numbness and other 
impairment in 1996, 1997, and 1999, the Board is of the 
opinion that additional development, to include a VA 
examination which considers all the evidence of record, is 
warranted prior to determining whether the veteran is 
entitled to an initial compensable rating for residual of a 
shell fragment wound of the right hand, previously diagnosed 
as digital nerve injury, under Diagnostic Code 8512 for 
incomplete paralysis of intrinsic muscles of the hand and 
some or all of the flexors of the wrist and fingers. See 38 
C.F.R. § 4.124a (2000). The RO should also consider whether a 
separate rating is warranted for the residual scar to ensure 
that all manifestations of the disability are properly rated.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. 
§ 4.14 (2000).  

As this appeal arises from the assignment of initial ratings 
for disabilities following the initial award of service 
connection, the RO must review all the evidence considered in 
the initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should associate with the 
claims folder the pre- and 
postoperative records from Brooke Army 
Medical Center dated in May 1996 for 
the treatment of the shell fragment 
wound to the right hand. 

2. The RO should associate with the 
claims folder any photographs taken of 
the service-connected residual scar of 
a shell fragment wound to the right 
periorbital tissues, status post skull 
fracture, and residual of a shell 
fragment wound to the right hand 
during the February 1999 VA scars 
examination. If photographs were not 
taken, the RO should schedule the 
veteran for photographs.  The 
developed color photographs should be 
associated with the claims folder.  

3. The RO should schedule the veteran for 
a VA peripheral nerve examination to 
determine the severity and extent of 
any right hand paralysis as a residual 
of the shell fragment wound and an 
orthopedic examination.  All indicated 
tests to include a Surface Electrode 
EMG must be performed.  Based on the 
examination of the veteran and a 
review of the claims file to include 
the service medical records (the 
August 1994 Surface Electrode EMG and 
treatment records from Brooke Army 
Medical Center dated in 1996) and VA 
examinations dated in 1996 and 1999, 
the examiner is requested to describe 
in detail any present manifestations 
of digital nerve injury to include the 
presence or absence of partial/ 
complete paralysis, neuritis, or 
neuralgia, as well as a description of 
the affected nerves and muscles. If 
for any reason the examiner is unable 
to provide a complete opinion, he 
should provide an explanation.  The 
orthopedic examination should include 
an X-ray of the right hand in 
additional to a comprehensive 
evaluation of joint and muscle 
function to determine the extent of 
the right hand wound residuals.

4. Thereafter, the RO should review the 
claims folder to ensure that all of 
the foregoing requested development 
has been completed. If any development 
is incomplete, appropriate corrective 
action should be taken. See Stegall v. 
West, 11 Vet. App. 268 (1998). In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) have 
been fully complied with and 
satisfied. 

5. Based on all relevant and adequate 
medical data of record that falls 
within the scope of these claims, the 
RO should readjudicate the claims of 
entitlement to an initial rating in 
excess of 10 percent for residual scar 
of a shell fragment wound to the right 
periorbital tissues, status post skull 
fracture, and an initial compensable 
rating for residual of a shell 
fragment wound to the right hand, 
diagnosed as digital nerve injury, to 
include whether additional benefits 
are warranted under any of the 
provisions of Parts 3 and 4. See 
Fenderson and Esteban, both supra; 38 
C.F.R. § 4.118, Diagnostic Code 7800 
and 38 C.F.R. § 4.124a, Diagnostic 
Codes 8512, 8612, 8712. 

If the determinations remain adverse 
to the veteran, the RO should then 
furnish the veteran and his 
representative a supplemental 
statement of the case containing 
notice of all relevant actions taken 
on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
not previously provided, and 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
a response.

The case should then be returned to the Board, if in order. 
The veteran need take no action unless he is notified. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).




